FILED
                                                                                  January 12, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS

                            SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




In re I.B.-L. and M.B.-L.

No. 21-0278 (Raleigh County 19-JA-238-D and 19-JA-239-D)



                               MEMORANDUM DECISION


        Petitioner Mother J.B., by counsel Lindsay Ashley Thompson, appeals the Circuit Court
of Raleigh County’s December 4, 2020, order terminating her parental rights to I.B.-L. and M.B.-
L.1 The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Brandolyn N. Felton-Ernest, filed a response in support of the circuit court’s order.
The guardian ad litem, John F. Parkulo, filed a response on behalf of the children also in support
of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in terminating
her parental rights and miscalculating the amount of time the children had been out of her home.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         The DHHR filed a child abuse and neglect petition against petitioner in September of 2019,
alleging that petitioner and the children lived in a home with several other adults and that the home
was in deplorable condition, which was unsafe for the children. Further, the DHHR alleged that
all of the adults in the home had been arrested on drug trafficking charges following a long-term
investigation by the Federal Bureau of Investigation and the Raleigh County Drug and Violent
Crime Task Force, and, as a result, the children were left without an appropriate caretaker. Based
on the foregoing, the DHHR alleged that the children were abused and neglected. Petitioner waived
her preliminary hearing.



       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
        In December of 2019, the circuit court held an adjudicatory hearing wherein petitioner
stipulated to the allegations contained in the petition. The circuit court accepted petitioner’s
stipulation, adjudicated her as an abusing parent, and granted her a post-adjudicatory improvement
period. In March of 2020, the DHHR filed a court summary, indicating that petitioner had entered
into an inpatient rehabilitation program and was testing negative for drugs. The DHHR also
indicated that petitioner was attending group therapy. In July of 2020, the circuit court held a
review hearing, during which it was advised that petitioner was testing positive for drugs despite
remaining in her rehabilitation program. Petitioner requested a three-month extension of her
improvement period, and the circuit court granted her motion.

        The circuit court held a hearing in October of 2020, wherein the DHHR sought the
termination of petitioner’s improvement period and her parental rights. The director of the Raleigh
County Day Report Center testified that, a few days prior to the hearing, petitioner submitted to
two drug screens, both of which were positive for methamphetamine and amphetamine. The
director testified that, in total, petitioner had submitted twelve positive screens for
methamphetamine and amphetamine and had missed ten screens. The director opined that, based
on petitioner’s frequent use of methamphetamine, she had not made significant improvement in
her drug rehabilitation program and that it was unlikely that she would overcome her addiction in
the near future. The director explained that “[m]ethamphetamine is an extremely powerful
substance [for which], unfortunately, we have no medical means of aiding treatment.”

       A Child Protective Services (“CPS”) worker testified and acknowledged that petitioner had
complied with certain aspects of her improvement period, such as obtaining housing and
employment, participating in parenting classes, and attending inpatient and outpatient drug
treatment. The worker further testified that petitioner’s visits with the children went well, and she
was granted one overnight visit with them. However, the CPS worker also testified that petitioner
continued to fail drug screens, both in her treatment program and at the day report center. Further,
the CPS worker stated that petitioner allowed the father, whose parental rights had been
terminated, to contact the children during some visits, and that I.B.-L. reported that she did not
want to be returned to petitioner’s care because she was afraid of being removed by CPS again.

        Petitioner testified that she had a relapse on methamphetamine after leaving her inpatient
treatment program but contacted her treatment program to see if she could be readmitted into the
program. Petitioner also testified that she had obtained housing and employment. Petitioner denied
that she allowed the father to contact the children during her visits.

        Following petitioner’s testimony, the circuit court found that it had “no faith at this point
that the children would be safe” with petitioner given her methamphetamine abuse. The circuit
court found that petitioner went through an inpatient program and seemingly graduated from the
program only to test positive for methamphetamine as soon as she was released. As such, the
circuit court determined that petitioner failed to comply with her improvement period and
terminated the same. The circuit court ordered petitioner to continue to submit to drug screens and
scheduled the dispositional hearing.

        The circuit court held a dispositional hearing in December of 2020. A CPS worker testified
that since the prior hearing, petitioner had submitted more positive screens. In fact, on the day

                                                 2
before the prior hearing, petitioner tested positive for methamphetamine, norbuprenorphine,
fentanyl, and norfentanyl; and on the day after the prior hearing, she tested positive for
buprenorphine and norfentanyl. Further, petitioner missed seven screens and then tested positive
for methamphetamine immediately prior to the dispositional hearing.

        An employee from the day report center testified that petitioner submitted to a drug screen
prior to the dispositional hearing and that the instant results were positive for methamphetamine.
According to the employee, petitioner submitted five positive drug screens following her
completion of drug treatment and missed several other screens.

        Petitioner testified and reiterated that she previously completed inpatient treatment,
obtained housing, and obtained employment. She further testified that, following her relapse, she
started attending outpatient treatment through the same facility where she had her prior inpatient
treatment. Petitioner acknowledged her addiction issues and stated she would return to inpatient
treatment if directed by the circuit court. She also admitted that she failed to successfully complete
her improvement period. However, petitioner characterized her relapse as a minor setback and
denied that she had recently abused methamphetamine, despite the results from her screen earlier
that day.

         At the conclusion of the hearing, the circuit court found that petitioner deluded herself into
thinking that she did not have a major setback in her drug treatment. The circuit court found that
petitioner was using drugs that were “absolutely the worst . . . end of the spectrum.
Methamphetamine, fentanyl, norfentanyl, those are things that kill[] people.” The circuit court
commended petitioner for completing drug treatment but found that, since she was released, she
immediately began actively using drugs. The circuit court concluded that, due to petitioner’s
addiction, there was no reasonable likelihood that petitioner could correct the conditions of abuse
and neglect in the near future and that termination of her parental rights was necessary for the
children’s welfare. While referring to the length of time the children had been in foster care, the
circuit court commented that “we’re not right now [at] 15 out of the last 24 months, but we
certainly would be if I extended this. We’re getting right up on the cusp of that.” Accordingly, the
circuit court terminated petitioner’s parental rights to the children. It is from the December 4, 2020,
dispositional order that petitioner appeals.2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,


       2
        The father’s parental rights were also terminated below. The permanency plan for the
children is a subsidized legal guardianship with their foster parents.
                                                  3
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights.
According to petitioner, the circuit court failed to acknowledge her substantial compliance with
the terms and conditions of her improvement period. Petitioner avers that testimony established
that she completed inpatient and outpatient drug treatment, obtained and maintained housing and
employment, completed parenting classes, and actively participated in visits with the children.
Moreover, petitioner admitted to her relapse and took steps to re-enter outpatient drug treatment.
As such, petitioner argues that the circuit court should have granted her an extension of her
improvement period rather than terminating her parental rights.

        West Virginia Code § 49-4-604(c)(6) provides that circuit courts are to terminate parental
rights upon finding that there is “no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected in the near future” and that termination is necessary for the children’s
welfare. West Virginia Code § 49-4-604(d) provides that a circuit court may find that there is no
reasonable likelihood that the conditions of abuse and neglect can be substantially corrected when
the abusing parent has “demonstrated an inadequate capacity to solve the problems of abuse or
neglect on [his or her] own or with help.”

        Petitioner correctly asserts that she complied with many of the terms of her improvement
period. However, after graduating from her inpatient treatment program, petitioner relapsed and
consistently tested positive for methamphetamine and amphetamine. Indeed, petitioner tested
positive for methamphetamine on the day of the dispositional hearing, demonstrating that she
remained in active addiction. This Court has held that

               [a]t the conclusion of the improvement period, the court shall review the
       performance of the parents in attempting to attain the goals of the improvement
       period and shall, in the court's discretion, determine whether the conditions of the
       improvement period have been satisfied and whether sufficient improvement has
       been made in the context of all the circumstances of the case to justify the return of
       the child.

Syl. Pt. 6, In re Carlita B., 185 W. Va. 613, 408 S.E.2d 365 (1991). Petitioner’s continued addiction
to drugs, despite her completion of a drug treatment program, demonstrated that her compliance
with services was insufficient to justify the return of the children to her care. The circuit court
specifically found that, given petitioner’s methamphetamine abuse, the children would not be safe
if returned to her care.

        While petitioner argues that she should have been granted an extension of her improvement
period, West Virginia Code § 49-4-610(6) provides that



                                                  4
       A court may extend any improvement period granted pursuant to subdivision (2) or
       (3) of this section for a period not to exceed three months when the court finds that
       the respondent has substantially complied with the terms of the improvement
       period; that the continuation of the improvement period will not substantially
       impair the ability of the department to permanently place the child; and that the
       extension is otherwise consistent with the best interest of the child.

(Emphasis added). Here, petitioner had already been granted a three-month extension of her
improvement period in July of 2020. The record is clear that, after graduating from her inpatient
treatment program around August of 2020, petitioner continued to test positive for
methamphetamine. Thereafter, the circuit court found that continuing her improvement period
would not be in the children’s best interests. We have previously held that “courts are not required
to exhaust every speculative possibility of parental improvement . . . where it appears that the
welfare of the child will be seriously threatened. Syl. Pt. 1, in part, In re R.J.M., 164 W. Va. 496,
266 S.E.2d 114 (1980). Moreover,

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Given petitioner’s inability to
address her drug abuse on her own or with help, we find no error in the circuit court’s finding that
there was no reasonable likelihood that petitioner could correct the conditions of abuse and neglect
in the near future and that termination was necessary for the children’s welfare. Consequently, we
find that the circuit court did not err in terminating her parental rights.

        Lastly, petitioner argues that the circuit court erroneously calculated the number of months
the children were in foster care. However, petitioner acknowledges in her brief on appeal that the
circuit court was aware that the children had not been in foster care for fifteen months, noting that
they were “on the cusp” of that timeframe. In any event, petitioner’s argument is without merit as
there was sufficient evidence to terminate her parental rights based upon her continued, consistent
abuse of methamphetamine despite the provision of services, as set forth above, and she cites to
no authority prohibiting a circuit court from terminating a parent’s parental rights earlier than
fifteen months into the proceedings. Therefore, we find no error in the circuit court’s consideration
of the length of time the children had been in foster care in its decision to terminate petitioner’s
parental rights.3
       3
          While we find no error in the circuit court’s consideration of the length of time the children
had been in foster care when determining the appropriate disposition, we remind the parties that
West Virginia Code § 49-4-605(a)(1) does not mandate that termination of parental rights occur
after fifteen months. Rather, it provides that

                                                                                     (continued . . .)
                                                   5
     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 4, 2020, order is hereby affirmed.


                                                                                         Affirmed.

ISSUED: January 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton




       the department shall file or join in a petition or otherwise seek a ruling in any
       pending proceeding to terminate parental rights:

       (1) If a child has been in foster care for 15 of the most recent 22 months as
       determined by the earlier of the date of the first judicial finding that the child is
       subjected to abuse or neglect or the date which is 60 days after the child is removed
       from the home.

As such, West Virginia Code § 49-4-605(a)(1) simply requires the DHHR to seek termination of
a parent’s parental rights if the above-mentioned timeframes are met.
                                                6